      Case 2:20-cv-02661-WBV-DPC Document 12 Filed 06/14/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

AQUENDIUS WALKER                                                               CIVIL ACTION

VERSUS                                                                         NO. 20-2661

DARREL VANNOY, WARDEN                                                          SECTION “D” (2)


                                              ORDER

       The Court, having considered de novo the Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254, 1 the State’s Response, 2 the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, 3 and the failure

of Petitioner’s to object to the Report and Recommendation, 4 approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion

in this matter.

       Additionally, Rule 11(a) of the Rules Governing 28 U.S.C. § 2254 proceedings

provides that, “The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” A court may only issue a

certificate of appealability if the petitioner makes “a substantial showing of the denial

of a constitutional right.” 5 The “controlling standard” for a certificate of appealability

requires the petitioner to show “that reasonable jurists could debate whether (or, for


1 R. Doc. 1.
2 R. Doc. 10.
3 R. Doc. 11.
4 Plaintiff had fourteen days in which to file objections to the Magistrate Judge’s Report and

Recommendation. See R. Doc. 22; see also 28 U.S.C. § 636(b)(1). Objections were therefore due on or
before June 4, 2021. Because of Plaintiff’s pro se status, the Court waited an additional week past the
June 4, 2021 deadline before adopting the Magistrate Judge’s Report and Recommendation.
4 See Coleman v. United States, 912 F.3d 824, 828 (5th Cir. 2019).
5 28 U.S.C. § 2253(c)(2).
      Case 2:20-cv-02661-WBV-DPC Document 12 Filed 06/14/21 Page 2 of 2




that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented [are] adequate to deserve encouragement to proceed

further. 6 “Any doubt regarding whether to grant a COA is resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this

determination.” 7 After reviewing the record, the Court finds that Petitioner has not

made a substantial showing of a denial of a constitutional right. The Court, therefore,

denies Petitioner a certificate of appealability.

       IT IS ORDERED that Aquendius Walker’s Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the Court DENIES Petitioner a certificate

of appealability.

       New Orleans, Louisiana, June 14, 2021.


                                                     __________________________________
                                                       WENDY B. VITTER
                                                       UNITED STATES DISTRICT JUDGE




6Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
7Fuller v. Johnson, 114 F.3d 491, 495 (5th Cir. 1997); Miller v. Johnson, 200 F.3d 274, 280-81 (5th
Cir. 2000).
